Name: 84/303/EEC: Commission Decision of 17 May 1984 establishing that the 'Acutronic - Single Axis Rate Table, model 230 T/30 H' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  natural and applied sciences;  tariff policy
 Date Published: 1984-06-06

 Avis juridique important|31984D030384/303/EEC: Commission Decision of 17 May 1984 establishing that the 'Acutronic - Single Axis Rate Table, model 230 T/30 H' may not be imported free of Common Customs Tariff duties Official Journal L 150 , 06/06/1984 P. 0030 - 0030*****COMMISSION DECISION of 17 May 1984 establishing that the 'Acutronic - Single Axis Rate Table, model 230 T/30 H' may not be imported free of Common Customs Tariff duties (84/303/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 8 November 1983, the Federal Republic of Germany requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the 'Acutronic - Single Axis Rate Table, model 230 T/30 H', ordered on 10 July 1979 and intended to be used for precise measurement of laser gyros in the framework of the 'optic gyros' project, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; whereas, however, the Federal Republic of Germany reserved its decision to the case where the object in question may be considered as an accessory; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 11 April 1984 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the 'Acutronic - Single Axis Rate Table, model 230 T/30 H' is a precision revolving table; whereas it may not be considered as an instrument or apparatus within the meaning of Article 3 (1) of the aforementioned Regulation (EEC) No 1798/75, but it is in fact an accessory to the gyroscope laser: whereas this precision revolving table must therefore be considered as an accessory within the meaning of Article 3 (2) (a) of the same Regulation; whereas consequently the possibility of granting the duty-free admission of this accessory may only be assessed in the light of the precisions of the aforesaid Article 3 (2) (a), HAS ADOPTED THIS DECISION: Article 1 The 'Acutronic - Single Axis Rate Table, model 230 T/30 H', which is the subject of an application by the Federal Republic of Germany of 8 November 1983, may not be imported free of Common Customs Tariff duties as an apparatus or scientific instrument within the meaning of Article 3 (1) of Regulation (EEC) No 1798/75. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 May 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.